  Case 2:19-cv-07872-ES Document 37 Filed 03/29/19 Page 1 of 1 PageID: 1611



Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
SYED TAZU,                                    :
                                              :
                       Petitioner,            :       Civil Action No. 19-7872 (ES)
                                              :
                       v.                     :                 ORDER
                                              :
WILLIAM P. BARR, et al.,                      :
                                              :
                       Respondents.           :
                                              :

SALAS, DISTRICT JUDGE

        Before the Court is Petitioner Syed Tazu’s (“Petitioner”) petition for writ of habeas corpus

and request for a stay of removal; and the Court having held oral argument on March 26, 2019;

and the Court having reviewed the parties’ submissions and oral arguments; and for the reasons

stated on the record on March 26, 2019, and in the Court’s accompanying Oral Opinion read into

the record on March 29, 2019;

        IT IS on this 29th day of March 2019,

        ORDERED that Petitioner’s writ of habeas corpus and request for a stay of removal is

DENIED; and it is further

        ORDERED that in the interest of justice the temporary restraints (see D.E. No. 21) shall

be extended for 5 days from the date of this Order in the event Petitioner wishes to appeal; and it

is further

        ORDERED that the Clerk shall CLOSE this matter.


                                                             s/ Esther Salas
                                                             Esther Salas, U.S.D.J.
